EXHIBIT 10.77

SUMMARY SHEET FOR NON-EMPLOYEE DIRECTOR COMPENSATION

The following table sets forth the compensation for USEC’s non-employee
directors for the term commencing at the annual meeting of shareholders held on
April 21, 2005:

     
Annual Retainer
  $65,000 paid at the beginning of the service
year. At least 50% of the retainer is paid
in the form of restricted stock or
nonqualified stock options, although a
director may elect to receive a greater
proportion of the retainer in restricted
stock or options.
 
   
Annual Stock Grant
  Annual grant of restricted stock valued at
$30,000 granted at the time the annual
retainer is paid. Restricted stock vests on
the later of one year from the date of grant
or the director’s termination of service.
 
   
Annual Option Grant
  Annual grant of 3,500 stock options granted
at the time the annual retainer is paid.
Options vest after 12 months.
 
   
Committee Chairman Fees
  $5,000 annual fee for committee chairman
paid in cash, shares of restricted stock or
options, at the director’s election, at the
time the annual retainer is paid.
 
   
Board Meeting Fees
  $1,500 for each Board of Directors meeting
attended. Meeting fees are paid in cash in
the week following the meeting or, at the
director’s election, in restricted stock in
the month following each meeting.
 
   
Committee Meeting Fees
  $1,000 for each committee meeting attended.
Meeting fees are paid in cash in the week
following the meeting or, at the director’s
election, in restricted stock in the month
following each meeting.
 
   
Incentive Stock
  If a director chooses to receive restricted
stock as payment for the part of the annual
retainer, chairman and meeting fees that
they are otherwise entitled to receive in
cash, he or she will receive an incentive
payment of restricted stock equal to 20% of
the portion of the annual retainer, chairman
and meeting fees that the director elects to
take in restricted stock in lieu of cash.
These incentive shares will vest on the
later of three years from the date of grant
or the director’s termination of service.
Incentive shares are granted at the time the
annual retainer is paid.

All restricted stock and options are granted pursuant to the USEC Inc. 1999
Equity Incentive Plan, as amended, and are subject to the terms of such plan and
the applicable stock option or restricted stock award agreements previously
approved for issuance of options and restricted stock to non-employee directors
under the plan. Restricted stock carries the right to receive dividends and the
right to vote.

